Title: From Thomas Jefferson to Benjamin Harrison, 20 August 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Paris Aug. 20. 1784.

A few days after my arrival here Colo. Le Maire writer of the inclosed letter called on me and asked me to forward it to you with such explanations as I could give. As to his commission, having lost the original as he therein mentions, he asks an authenticated copy of it which he thinks will enforce some applications he is making to this government. As to the lands, I remember the gift of 2000 acres, and think the entry of it will be found in the minutes of the council some time in the summer or autumn of 1779. A letter was written either to Colo. Shelby or to Majr. Martin (the Cherokee agent) to locate the warrant on the best lands possible; and I beleive it was meant that every expence should be borne by the state so that Le Maire should receive an actual grant clear of all charges and trouble. But of these things the minutes and letters of the Executive will give more certain information; or if these should have been lost, Mr. Blair will probably recollect the circumstances.

I have the honor to be with every great respect & esteem Your Excellency’s Most obedt & most humble servt.,

Th: Jefferson

